Citation Nr: 0807884	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1988 until August 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDING OF FACT

The competent evidence of record demonstrates that sleep 
apnea was initially demonstrated years after service, and has 
not been shown to be causally related to the veteran's active 
service.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, an October 2004 letter from the AOJ to the 
appellant satisfied VA's duty to notify.  The letter informed 
the veteran of what evidence was necessary to establish 
entitlement to the benefit he claimed and advised him of his 
and VA's respective duties for obtaining evidence.  He was 
told what VA had done to help his claim and what he could do 
to assist.  In addition, the appellant was asked to provide 
any evidence in his possession that pertained to his claim.  
In a VA letter issued in June 2006, the veteran was informed 
that a disability rating and an effective date would be 
assigned in the event he was awarded the benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  Moreover, as 
this decision denies the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned have been rendered 
moot.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of private post-service 
treatments and examinations.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder.  The Board has carefully reviewed such 
statements and medical records, and has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

VA's duty to assist also includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not provided with an 
examination for sleep apnea.  The Board notes that the record 
does contain evidence illustrating that the veteran has a 
current disability.  However, there is nothing in the record 
to indicate that the veteran's current diagnosis of sleep 
apnea may be associated with his active service.  The Board 
notes that the veteran's service medical records contain 
several instances in which it was noted that the veteran had 
difficulty awakening from sleep.  However, these instances 
were attributed to a diagnosis of primary hypersomnia.  See 
August 1989 Consultation Sheet.  The veteran's service 
medical records do not indicate a diagnosis of sleep apnea, 
or any symptoms reasonably attributed thereto.  The only 
evidence in the record supporting the premise that the 
veteran's sleep apnea is linked to service is the veteran's 
own statements.  The Court has held that, where the 
supporting evidence of record consists only of a lay 
statement, VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  The Board 
is thus of the opinion that providing the veteran with an 
examination is not necessary, as there is no competent 
evidence of record indicating that the veteran's sleep apnea 
may be associated with the veteran's service.  See 
38 U.S.C.A. § 5103A. 

Legal Criteria and Analysis

Service connection will be granted for disability resulting 
from an injury incurred or a disease contracted in service, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection will also be 
approved for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove direct service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In order to establish entitlement to service connection, the 
veteran must first provide medical evidence of a current 
disability.  The record reflects that the veteran was 
referred by his private physician, Dr. G.F., for a sleep 
study.  The study, performed in June 2005 by R.B., M.D., 
determined that the veteran suffered from obstructive sleep 
apnea syndrome.  See June 2005 Event Result Report.  With the 
benefit of the doubt in the veteran's favor, the Board finds 
that sleep apnea has been clinically demonstrated, and thus 
the first element of service connection has been met.  
The veteran also must exhibit evidence of an in-service 
injury or disease, the second element necessary to warrant 
service connection.  The veteran's service records fail to 
exhibit any symptoms related to, or a diagnosis of, sleep 
apnea.  In as much as the veteran's service medical records 
reflect difficulty awakening from sleep, such symptoms are 
attributable to a diagnosis of primary hypersomnia.  The 
veteran's service medical records do not note any other sleep 
problems.  As there is no competent evidence to suggest that 
the veteran suffered an in-service injury or disease, the 
second requirement for service connection has not been met.  

The last element of service connection, a nexus between the 
current diagnosis of sleep apnea and in-service trauma or 
disease, is also lacking.  Following service, the claims file 
shows no documented complaints or treatment for sleep apnea 
until August 2004.  Therefore, the first recorded problem of 
sleep apnea was not until roughly 15 years after his 
discharge from service.  In making its decision, the Board 
notes that the lapse of time between service separation and 
the earliest documentation of current disability is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
In addition, there exists no competent clinical opinion 
relating the veteran's current sleep apnea to service.  The 
only evidence supporting such a claim is the veteran's own 
contentions.  While the veteran contends his sleep apnea is 
service related, he is a lay person with no medical training, 
and as such is not competent to express a medical opinion as 
to causation.  Only medical professionals are competent to 
express opinions as to medical causation, and thus the 
veteran's opinion lacks probative value.  Espiritu, 2 Vet. 
App. at 494.  There is no competent evidence of record 
finding that the veteran's current sleep apnea is causally 
related to his service and, thus, the third requirement of 
service connection is unmet.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  


ORDER

Entitlement to service connection for sleep apnea is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


